Citation Nr: 0422293	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1957 to July 
1976.  He served in the Republic of Vietnam from June 1966 to 
July 1967.  He died in May 2000.  The appellant is his widow.  
She appealed to the Board of Veterans' Appeals (Board) from a 
May 2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied her claim for service connection for the cause of the 
veteran's death.

The Board issued a decision in July 2003 also denying service 
connection for the cause of the veteran's death, and the 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The General 
Counsel of VA, representing the Secretary, filed an unopposed 
motion in November 2003.  And in response, the Court entered 
an order in January 2004 vacating the Board's decision and 
remanding the case to the Board for compliance with the 
directives specified in the unopposed motion.

To comply with the Court's order, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Secretary's unopposed motion states the Board's prior 
decision in July 2003 did "not explain how documents in the 
record informed the Appellant what evidence remained needed 
in order to substantiate her claim, and which portion, 
if any, she had the responsibility to provide and which 
portion, if any, VA would attempt to obtain on her behalf."

These are the enhanced notice requirements of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159 and 3.326 (2003).

Additionally, since the return of the case to the Board, the 
widow-appellant's representative has submitted several 
documents in support of the contention that the veteran's 
lung cancer was primary and not the result of metastasis from 
his colon cancer.  Submitted were several pages from an 
article by a private physician entitled "Myths & Facts About 
Lung Cancer - What You Need to Know."  The representative 
argues that this information indicates that lung cancer may 
exist for a significant period of time before it is detected 
or diagnosed and, as relevant in this particular case, the 
veteran's lung cancer may have predated the development of 
his fatal colon cancer, or his bladder cancer.  So the 
representative requested that the Board remand this case to 
the RO for a medical opinion concerning this possibility.  
The Board agrees a medical determination is needed.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Review the claims file and ensure that all 
notification and development required by the VCAA 
and implementing VA regulations is completed.  In 
particular, ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  This includes 
providing written notification of the type of 
information and evidence:  (1) needed to 
substantiate the claim for service connection for 
cause of death, (2) that VA will seek to provide, 
(3) that the widow-claimant is expected to 
provide, and (4) tell her to provide any evidence 
in her possession pertaining to her claim.

2.  Have the claims file reviewed by an 
oncologist or other qualified medical specialist 
to assess the nature, time of onset, and etiology 
of the veteran's lung cancer.

Specifically, have the oncologist or other 
qualified specialist indicate whether it is at 
least as likely as not that the veteran's 
lung cancer predated the onset of his colon 
and/or bladder cancer (i.e., was primary) or 
whether, instead, the colon cancer metastasized 
to his lungs and brain.

If it is as likely as not that the lung cancer 
predated the colon and/or bladder cancer, have 
the oncologist or other qualified specialist also 
indicate whether it is at least as likely as not 
that the lung cancer was related to the veteran's 
service in the military - but, in particular, 
to his presumed exposure to herbicides (Agent 
Orange) in Vietnam.

If it is as likely as not that the lung cancer 
was related to the veteran's service in the 
military - and, in particular, to his presumed 
exposure to herbicides (Agent Orange) in Vietnam, 
is it also as likely as not that the lung cancer 
(as opposed to the colon cancer) caused his 
death, substantially or materially contributed to 
it, hastened it, or otherwise aided or lent 
assistance to it.

To facilitate making these determinations, have 
the oncologist or other qualified specialist 
consider the diagnoses and opinions of Drs. 
Westbrook and Keyes, as well as the records of 
the terminal hospitalization and the findings on 
the official death certificate certified by Dr. 
Josilevich.  Also consider the additional 
evidence recently submitted by the appellant's 
representative, including the article entitled 
"Myths & Facts About Lung Cancer - What You Need 
to Know."  If there are any inconsistencies 
between the findings, diagnoses or opinions of 
these doctors, please attempt to reconcile them.  
And please also discuss the rationale of the 
opinion.

If no opinion can be rendered, explain why this 
is not possible.

3.  Review the report of the VA oncologist or 
other qualified specialist to ensure it responds 
to the questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the claim based on the 
additional evidence obtained.  If the benefit 
sought remains denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to the 
appellant and her representative.  Give them time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


